REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a scanning system with a reduction in the footprint of a body scanner by using multiple stationary cameras in combination with a turntable.
Prior art was found for the claim as follows:
Vassigh et al. (U.S. Pub. No. 2011/0193939) discloses the following limitations:
A system for scanning and measuring a surface of a body of a person, comprising: 
a processor (i.e. depth camera system 20 may include a processor 32)(Fig. 2; para[0077]); 
a first set of computer instructions executable on the processor capable of calculating a first set of three dimensional points from the first depth image (i.e. depth camera system 20, image camera component; various depth values of pixels in a selected area or point of the depth image may be compared to determine edges that may define targets or objects; therefore, point information is found in the depth image discussed above)(Figs. 2a and 6a; para[0115]) and a second set of three dimensional points from the second depth image (i.e. depth camera system 20, image camera component; various depth values of pixels in a selected area or point of the depth image may be compared to determine edges that may define targets or objects; also, at least two depth images would be generated in some embodiments as the reference teaches that the data structure (i.e. bitmask, model generation of human target) may include scan results averaged from multiple depth images which are provided at different points in time by the depth camera system as recited in para[0119]-[0129])(Figs. 2a and 6a; para[0115]); 
…a final combined set of three dimensional points (i.e. bitmask may be created and then may be analyzed to generate a model; in Fig. 6a, receive depth information 600 step provides the data for scan the human target for body parts 606 and generate a model (e.g. “final combined set of three dimensional points”) of the human target 608 steps)(Fig. 6a; para[0118]-[0120])…in a commonly shared coordinate system (i.e. coordinate system of x, y, z; model 900 is facing the depth camera in the z direction so that the cross-section shown is in the x-y plane; note the vertical y-axis and the lateral x-axis; a Cartesian world coordinate system may be defined which includes a z-axis which extends along the focal length of the depth camera system 20, e.g. horizontally, a y-axis which extends vertically, and an x-axis which extends laterally and horizontally)(for example, Figs. 9a-9d; para[0135], [0062]); 
a third set of computer instructions executable on the processor capable of identifying points of measure from the final combined set of three dimensional points (i.e. the human target may be scanned to provide measurements such as length, width, or the like associated with one or more body parts of a person to provide an accurate model of the person; measurement values determined by the scanned bitmask; bitmask may then be analyzed to generate a model such as a mesh human model)(Fig. 6a; para[0118]); and 
a fourth set of computer instructions executable on the processor capable of extracting anthropometric body measurements using the points of measure (i.e. the human target may be scanned to provide measurements such as length, width, or the like associated with one or more body parts of a person to provide an accurate model of the person (e.g. “anthropometric body measurements”); measurement values determined by the scanned bitmask; bitmask may then be analyzed to generate a mode such as a mesh human model (e.g. measurements would be of the mesh human model))(Fig. 6a; para[0118]).  
Miller (U.S. Pub. No. 2010/0295854) discloses the following limitations:
a second set of computer instructions executable on the processor capable of reconstructing the surface of the body by transforming the first and second set of three dimensional points (i.e. three angular degrees of freedom (pitch, roll, and yaw) and three translational degrees of freedom in 3-D space; avatar is associated with a coordinate system which is fixed to it; 3D rotation and translation from the avatar coordinates (e.g. “first…set of three dimensional points”) to the source projection (e.g. “second set of three dimensional points”); calculate position of avatar in 3D space (e.g. “first…set of three dimensional points”) that best matches the set of selected feature items in the 2D source projection (note: in paragraph [0042], the reference states that the source projection may also be 3D source data (e.g. “second set of three dimensional points”) from 3D cameras or scanners))(para[0034], [0040]-[0042]).
Foote et al. (U.S. Patent No. 7,253,766) discloses the following limitations:
two or more range cameras (i.e. portal 330 includes two arrays 336 on opposite sides of person 322)(Fig. 21; col. 20, lines 33-40) capable of capturing at least a first depth image of a surface of a body from at least a first point of view while the body is in a pose (i.e. portal 330 includes two arrays 336 (e.g. “first point of view” as left side array 336) on opposite sides of person 322 on stationary platform 332)(Fig. 21; col. 20, lines 33-40), and at least a second depth image of the surface of the body from at least a second point of view while the body remains in the same pose (i.e. portal 330 includes two arrays 336 (e.g. “second point of view” as right side array 336) on opposite sides of person 322 on stationary platform 332)(Figs. 18, 21; col. 20, lines 33-40), at least one of the two or more range cameras positioned at a different angle with respect to the other range cameras (i.e. portal 330 includes two arrays 336 on opposite sides (e.g. each located at a “different angle”) of person 322)(Fig. 21; col. 20, lines 33-40) and teaches a final combined set of three dimensional points representing the surface of the body (i.e. the range from interrogating array 36 to a selected region of a subject can be used to generate a characteristic image map; range can be used to generate a map of relative depth of the reflecting surface of the interrogates subject (e.g. person 22, 222, 322) with respect to designated reference locations)(col. 15, lines 47-60).
Naked Labs ("Naked Labs Unveils World's First 3D Fitness Tracker", release date 04/14/2016, retrieved from the Internet on 11/29/21, URL:https://www.prnewswire.com/news-releases/naked-labs-unveils-worlds-first-3d-fitness-tracker-300251292.html) discloses the following limitations:
a turntable having a rotatable platform capable of rotating the body to provide the two or more points of view of the body (i.e. page 1, a scale that doubles as a turntable, photo on page 1; page 2, “the turntable rotates you a full 360 degrees in 20 seconds, creating a complete 3D scan of your body”; page 3, Wi-Fi and Bluetooth for easy setup and facilitate scan’s auto-sync), wherein the processor is capable of controlling rotation of the platform while the depth images are being captured (i.e. page 2, “When you step on the Naked turntable, the 3D scanner is activated”; page 3, “Naked’s built-in memory and Quad-Core Intel Processor ensure the scanning process is quick, accurate, and effortless”); 
wherein the turntable further comprises a scale capable of communicating with the processor to provide weight data for the body (i.e. page 1, a scale that doubles as a turntable; page 3, “Precise Weight Sensing. Naked’s turntable doubles as a scale—the only one of its kind that works on carpet and hard flooring”).
	Ng-Thow-Hing et al. (U.S. Pub. No. 2004/0021660) discloses the following limitations:
a third set of computer instructions executable on the processor capable of applying rotational and translational matrix transformations on the first set of three dimensional points to align said first set of three dimensional points with the second set of three dimensional points (i.e. each segment, s, can have an orthonormal transformation matrix which specifies the position and orientation of the segment in three-dimensional space; a transformation can be specified relative to the world coordinate system or relative to another segment p’s coordinate system; rotation and translation transformations of each segment) (para[0029]) and then calculating and storing a square of the sum of the differences between the first set of three dimensional points with the second set of three dimensional points as an error (i.e. sum of squared distances between the positions of virtual markers on the generic skeleton and the positions of external measurements from the subject; reducing residual errors) (para[0071]).
However, there is no reasoning to combine the applied references to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-17 and 33 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936.  The examiner can normally be reached on Monday and Thursday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KRISTIN DOBBS
Examiner
Art Unit 2488



/KRISTIN DOBBS/Examiner, Art Unit 2488                                                                                                                                                                                                        
/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488